Citation Nr: 0809652	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
poliomyelitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decisional letter issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  This case was most recently before the 
Board in August 2006 and was remanded for additional 
development.

This case has been advanced on the docket.

FINDINGS OF FACT

1.  By an unappealed rating decision dated in April 1996, the 
RO denied the veteran's application to reopen a claim of 
service connection for polio.

2.  Evidence received subsequent to the April 1996 RO 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for polio.


CONCLUSIONS OF LAW

1.  The April 1996 RO decision that denied the veteran's 
application to reopen a claim of service connection for polio 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  Evidence received since the April 1996 RO decision is not 
new and material, and the veteran's claim of service 
connection for polio is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in August 2003, December 2003, May 
2004, October 2004, March 2005, June 2006, and September 
2006, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to the claim.  The Board notes that the 
September 2006 letter contains the information required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In June 2006 the 
veteran received notice regarding the assignment of a 
disability rating and/or effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While complete VCAA notice was not provided to the veteran 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see October 2007 
supplemental statement of the case).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.

Duty to Assist

Most of the veteran's service medical records, including a 
separation examination, are not associated with the claims 
file.  A September 2002 response from the NPRC indicated that 
the veteran's records were possibly destroyed in a fire in 
1973.  The RO has also specifically requested, to no avail, 
the veteran's records of treatment purportedly received at 
Sheppard AFB, Texas, in 1951.  In light of the absence of 
service medical records, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has 
considered whether the veteran should be scheduled for a VA 
examination with a medical opinion regarding a possible 
relationship between the disability on appeal and the 
veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds, however, that such an examination is not necessary to 
decide this claim as the evidence of record contains 
sufficient competent medical evidence to decide the claim.  
The veteran has not identified any pertinent, obtainable 
evidence that remains outstanding.  The Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
address the merits of the claim.


Legal Criteria

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in March 2002), and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A February 1965 rating decision denied (essentially) service 
connection for residuals of polio.  By rating decisions in 
October 1981 and April 1996, the RO denied the veteran's 
application to reopen a claim of service connection for 
polio.  The veteran did not appeal the April 1996 rating 
decision, and it became final.

The veteran subsequently filed an application to reopen the 
claim of service connection for polio in March 2002.  In a 
decisional letter dated in September 2002, the RO again 
denied the veteran's petition to reopen the claim, and the 
present appeal ensued.

The September 2002 RO decision, and the others before it, 
denied service connection for polio on the basis that there 
was no evidence, either during service or subsequent to 
service, that the veteran had ever had polio or any residuals 
of polio.

The evidence added to the claims file subsequent to the 
September 2002 RO denial does not raise a reasonable 
possibility of substantiating this claim.  Despite voluminous 
medical evidence, the record is still absent for any 
competent clinical evidence that the veteran has or has ever 
had polio.

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for polio is not 
reopened.

The Board does not doubt the sincerity of the veteran's 
opinion regarding this issue.  In this regard, the Board has 
reviewed the veteran's numerous statements submitted in 
support of his claim.  A layperson, however, is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for polio is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


